Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed December 21, 2020 is acknowledged.  Claims 1-9, 13-15, 17-19 and 21-41 are canceled. Claims 10-12, 16, 20 and 42-44 are pending. Election was treated as without traverse in the reply filed on 5/10/19. 
4.	Claims 10-12, 16, 20 and 42-44 are under examination with respect to antibody and age-related macular degeneration in this office action.
5.	Applicant’s arguments filed on December 21, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.


Claim Rejections/Objections Maintained
In view of the amendment filed on December 21, 2020, the following rejections are maintained.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 16, 20 and 42-44 stand rejected under 35 U.S.C. 103 as being unpatentable over Fedorchak et al. (WO2014138085, as in IDS) in view of Bidwell et al. (US2017/0189546, published Jul 6, 2017, filed Apr 29, 2015, priority Apr 29, 2014). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 10-12, 16, 20 and 42-44 as amended are drawn to a method for ocular delivery of an antibody to a subject, comprising administering the antibody at the lower fornix of an eye of the subject by topically delivering to an eye a liquid composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel, and permitting the liquid composition to form in situ a gelled, sustained release film structure retained on the lower fornix of the eye, wherein the thermoresponsive hydrogel comprises poly(n-isopropyl acrylamide), and wherein said 

On p. 5-6 of the response, Applicant acknowledges that argues that Fedorchak teaches antibody in a controlled release system for drug delivery and therapy (p. 12-13) but argues that Fedorchak does not teach ocular delivery of an antibody to a subject or topical delivery of a liquid hydrogel comprising antibody-loaded polymer microparticles. Applicant argues that the combination of the cited references do not render the claimed method obvious because independent claim 10 requires topically delivering to an eye a liquid composition comprising antibody-loaded polymer microparticles that are included in a thermoresponsive hydrogel and also requires that the thermoresponsive hydrogel comprises poly(n-isopropyl acrylamide). Applicant argues that a skilled artisan would not have been motivated to make or use a liquid composition that comprises antibody-loaded polymer microparticles that are included in thermoresponsive hydrogel that comprises poly(n-isopropyl acrylamide) because elastin-like polypepide (ELP) compounds of Bidwell already form hydrogels after intraocular injection. 

i. Fedorchak (WO2014138085) teaches methods for ocular delivery of an antibody to a subject, comprising administering the agent at the lower fornix of an eye in a subject by topically delivering to an eye a liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel, and permitting the liquid composition to form in situ a gelled, sustained release film structure retained on the lower fornix of the eye, wherein the thermoresponsive hydrogel comprises poly(n-isopropyl acrylamide) (see p. 8-11, claims 1-17; p. 12-13; p. 20-22, claim 2, in particular); and wherein the agent includes an antibody (see p. 12-14, claim 10; abstract; p. 1-4; p. 6; p. 8-11; p. 13-14;  p.21; claims 1-17, in particular). 
Fedorchak teaches that the agent is encapsulated in the polymer particles as in claim 11 (see p. 3, in particular), the thermoresponsive hydrogel is self-administered by the subject as in claim 12 (see p. 13, in particular) and that the antibody-loaded polymer microparticle is in the form of an eye drop as in claim 20 (see p.13-14, in particular). Fedorchak also teaches that the delivery method includes treating AMD as in claim 16 (see p. 13-14, claim 10, in particular). Fedorchak also teaches different polymer microparticles including polyglycolide, poly lactic acid, poly (lactic-co-1-10um, 2-5um; 200nm-30um or 1-10um, which meets the size limitations recited in claims 43-44 (i.e.200nm-30um or 1-10um) (see p. 9, claim 4; p. 3, in particular).
ii. The difference between the claimed method and Fedorchak is the use of specific antibodies recited in independent claim 10.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Bidwell is cited to support the limitations of the specific antibodies recited in claim 10, including infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab used in another thermoresponsive hydrogel for topical administration to treat different ocular neovascularization diseases including AMD.
iv. While Fedorchak does not teach specific antibodies recited in claim 10, Bidwell teach these specific antibodies and delivery of the antibodies included in a thermoresponsive hydrogel to an eye via topical administration. In particular, Bidwell teaches delivering a composition comprising a compound that includes a therapeutic agent coupled to elastic-like polypeptide (ELP) and a pharmaceutically acceptable carriers (i.e. microparticles) to form a hydrogel after topical application, which is a thermoresponsive hydrogel as evidenced by Na et al. (see p. 1165-1166, Na et al., 
In addition, the skilled artisan would have expected success in substituting Bidwell’s infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab used in another thermoresponsive hydrogel for topical administration for the antibody used in Fedorchak’s liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel that comprises poly(n-isopropyl acrylamide) in the Fedorchak’s method because Fedorchak teaches methods for ocular delivery of an antibody to a subject by topically administering to an eye at the lower fornix of the eye in a subject a liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel that comprises poly(n-isopropyl acrylamide), and Bidwell teaches that infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab antibodies can be delivered to an eye in a thermoresponsive hydrogel via topical administration to an ocular neovascularization disease including AMD. The skilled artisan could have substituted one antibody for another in the Fedorchak’s liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel that comprises poly(n-isopropyl 
The person of ordinary skill would have had a reasonable expectation of success in selecting Bidwell’s infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab antibodies as the agent in Fedorchak’s liquid hydrogel composition and Fedorchak’s method because Fedorchak teaches ocular delivery of an antibody to a subject by topically administering to an eye at the lower fornix of the eye in a subject a liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel that comprises poly(n-isopropyl acrylamide) for treatment of ocular diseases including AMD, and Bidwell teaches that infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab antibodies can be delivered to an eye in a thermoresponsive hydrogel via topical administration to treat an ocular neovascularization disease  Fedorchak teaches ocular delivery of an antibody to a subject by topically administering to an eye at the lower fornix of the eye in a subject a liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel that comprises poly(n-isopropyl acrylamide) for treatment of ocular diseases including AMD, and Bidwell teaches that infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab antibodies can be used for treatment of an ocular neovascularization disease including AMD and can be delivered to an eye using a thermoresponsive hydrogel via topical administration.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 10-12, . 
8.	Claims 10-12, 16, 20 and 42-44 stand rejected under 35 U.S.C. 103 as being unpatentable over Fedorchak et al. (WO2014138085, as in IDS) in view of Bidwell et al. (US2017/0189546) as applied to claims 10-12, 16, 20 and 42-44 above, and further in view of Pascual-Camps et al. (J. Ophthal. Inflam. Infect. 2014; 4:26. www.joii-journal.com/content/4/1/26). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 5-6 of the response, Applicant argues that the combination of the cited references do not render the claimed method obvious for the reasons set forth above. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
	i. For the reasons set forth above, Fedorchak and Bidwell do teach the method of claims 10-12, 16, 20 and 42-44.
ii. While Fedorchak and Bidwell do not teach certolizumab or golimumab recited in claim 10 as an antibody, Pascual-Camps teaches certolizumab or golimumab and their use for treating AMD. Pascual-Camps teaches that intravitreal administration of  inhibitors including anti-TNF- antibodies such as infliximab, adalimumab, golimumab and certolizumab to the eye of a patient with AMD can treat AMD (see p. 1-5, tables 1-2, in particular). The skilled artisan would have expected success in substituting Pascual-Camps’ certolizumab or golimumab for the infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab used in the method of Fedorchak and Bidwell because Fedorchak and Bidwell teach methods for ocular delivery of an antibody including infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab to a subject by topically administering to an eye at the lower fornix of the eye in a subject a liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel that comprises poly(n-isopropyl acrylamide), and Pascual-Camps teaches anti-TNF- antibodies including infliximab, adalimumab, golimumab and certolizumab can be used for treating AMD via intravitreal administering to an eye of a patient with AMD. The skilled artisan could have substituted one antibody for another in the Fedorchak and Bidwell’s method because Pascual-Camps teaches golimumab and certolizumab are anti-TNF- antibodies like infliximab or adalimumab can be used and delivered to an eye for treating AMD. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that golimumab and certolizumab used in the Fedorchak and Bidwell’s method would be safe and effective based on the antibody’ shared structure and activity because they are anti-TNF- antibodies like infliximab or adalimumab and their use for treatment of neovascularization diseases including AMD.
 Fedorchak and Bidwell teach methods for ocular delivery of an antibody including infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab to a subject by topically administering to an eye at the lower fornix of the eye in a subject a liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel that comprises poly(n-isopropyl acrylamide), and Pascual-Camps teaches anti-TNF- antibodies including infliximab, adalimumab, golimumab and certolizumab can be used for treating AMD via intravitreal administering to an eye of a patient with AMD. The skilled artisan would have been motivated to select Pascual-Camps’ golimumab and certolizumab as the active agent because Fedorchak and Bidwell teach methods for ocular delivery of an antibody including infliximab, adalimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab to a subject by topically administering to an eye at the lower fornix of the eye in a subject a liquid hydrogel composition comprising antibody-loaded polymer microparticles included in a thermoresponsive hydrogel that comprises poly(n-isopropyl acrylamide), and Pascual-Camps teaches anti-TNF- antibodies including infliximab, adalimumab, golimumab and certolizumab can be used for treating AMD via intravitreal administering to an eye of a patient with AMD.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way . 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10-12, 16, 20 and 42-44 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 8, 10-11, 13-15, 
On p. 5-6 of the response, Applicant argues that independent claim 10 is obvious over any claim of Application No. 14/772758 or 16764285 either alone or in combination with Bidwell and Pascual-Camps because indepdent claim 10 requires topically delivering to an eye a liquid composition comprising antibody-loaded polymer microparticles that are included in a thermoresponsive hydrogel and also requires that the thermoresponsive hydrogel comprises poly(n-isopropyl acrylamide) and the antibody is infliximab, adalimumab, certolizumab, golimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)), and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. The claims of copending Application Nos. 14/772758, 16764285 or 17/281647 teach methods for ocular delivery of an antibody to a subject, comprising administering 
ii. The difference between the claimed method and the claims in copending Applications is the specific antibodies recited in independent claim 10.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Bidwell and Pascual-Camps cited to support the limitations of the specific antibodies recited in claim 10, including infliximab, adalimumab, certolizumab, golimumab, daclizumab, rituximab, basiliximab, efalizumab, alefacept, or natalizumab used in another thermoresponsive hydrogel for topical administration to treat different neovascular diseases including AMD.
iv. While the claims of copending Application Nos. do not teach specific antibodies recited in claim 10, Bidwell and Bidwell and Pascual-Camps teach these specific antibodies and delivery of the antibodies included in a thermoresponsive hydrogel to an eye via topical administration and provide motivation and expectation of success for the reasons set forth above. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 
Accordingly, the provisional rejection of claims 10-12, 16, 20 and 42-44 on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 8, 10-11, 13-15, 29-33, 50, 53 and 55-59 of copending Application No. 14/772758, claims 1, 4-7, 10-11,13,16,18,21, 29-35, 52 and 54 of copending Application No. 16764285 or claims 21-24 of copending Application No. 17/281647 in view of Bidwell and Pascual-Camps Bidwell is maintained. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

10	NO CLAIM IS ALLOWED.


11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knipe et al.(US20160206741, cited previously) teaches using thermoresponsive hydrogels/polymers comprising poly(N-isopropyl acrylamide) to deliver therapeutic agents including different antibodies such as infliximab, adalimumab, efalizumab (see paragraphs [0133]; ([0077]-[0078]; [0090], in particular).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 13, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649